Citation Nr: 1741422	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  08-36 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to the Veteran's service-connected back disabilities.

2.  Entitlement to an increased disability rating in excess of 20 percent for service-connected lumbar spine arthropathy prior to May 9, 2011.

3.  Entitlement to an increased disability rating in excess of 60 percent from May 9, 2011 for service-connected degenerative disc disease and degenerative arthritis with spondylolisthesis and Intervertebral Disc Syndrome (IVDS) lumbar spine.

4.  Entitlement to a compensable rating for service-connected right upper extremity radiculopathy prior to May 9, 2011.

5.  Entitlement to an increased disability rating in excess of 20 percent from May 9, 2011 for service-connected radiculopathy right upper extremity associated with degenerative arthritis cervical spine with IVDS.

6.  Entitlement to an increased disability rating in excess of 10 percent for service-connected degenerative cervical spine with IVDS.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1972 to April 1974.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California (now under the jurisdiction of the Los Angeles, California RO).  The April 2007 rating decision granted an increased disability rating of 20 percent, effective March 17, 2006, for lumbar spine arthropathy under Diagnostic Code (DC) 5237 and an increased disability rating of 10 percent, effective March 17, 2006, for cervical spine arthropathy with radiculopathy under DC 5237.  A subsequent December 2014 RO rating decision assigned a 60 percent disability rating, effective May 9, 2011, for service-connected degenerative disc disease and degenerative arthritis with spondylolisthesis and IVDS under DC 5234; the accompanying code sheet noted that this condition was "previously arthropathy" and noted that the 20 percent disability rating under DC 5237 for lumbar spine arthropathy stopped on May 9, 2011.  The December 2014 rating decision also granted entitlement to service connection and assigned a 20 percent disability rating from May 9, 2011 for service-connected radiculopathy right upper extremity associated with degenerative arthritis cervical spine with IVDS under DC 8710 and continued a 10 percent disability for service-connected degenerative cervical spine with IVDS under DC 5243; the accompanying code sheet noted that these conditions were "previously rated as arthropathy, cervical spine with radiculopathy," noted that the 10 percent disability rating under DC 5243 was effective March 17, 2006 and noted that the 10 percent disability rating under DC 5237 for cervical spine arthropathy with radiculopathy ended May 9, 2011.  Furthermore, it appears that the Veteran's cervical arthropathy with radiculopathy prior to May 9, 2011 may also be appropriately rated as right upper extremity radiculopathy under 38 C.F.R. §  4.124a, DC 8710, the diagnostic criteria for the upper radicular group.  Based on this history, and determination, the issues have been recharacterized as noted above. 

These matters were previously before the Board in September 2015 and were remanded specifically to afford the Veteran an opportunity for a Board hearing before a Veterans Law Judge.  However, the Veteran did not appear at the scheduled hearing and has not requested to reschedule the hearing.  Therefore, his hearing request is deemed withdrawn.  

The issues of entitlement to service connection for a depressive disorder, to include as secondary to service-connected back disabilities, entitlement to an increased disability rating in excess of 20 percent from May 9, 2011 for service-connected radiculopathy right upper extremity associated with degenerative arthritis cervical spine with IVDS, and entitlement to an increased disability rating in excess of 10 percent for service-connected degenerative cervical spine with IVDS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to May 9, 2011, the Veteran's service-connected lumbar spine arthropathy was manifested by impairment approximating flexion of the thoracolumbar spine limited to less than 60 degrees but greater than 30 degrees.

2.  For the period since May 9, 2011, the Veteran does not have unfavorable ankylosis of the entire spine.

3.  The Veteran has right lower extremity radiculopathy manifesting at a mild level associated with his service-connected lumbar spine disabilities from May 9, 2011.

4.  The Veteran is right hand dominant.

5.  The Veteran's right upper extremity radiculopathy manifested at a mild level prior to May 9, 2011.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent is not warranted for the Veteran's lumbar spine arthropathy for the period prior to May 9, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5237 (2016).

2.  A rating in excess of 60 percent is not warranted for the Veteran's service-connected degenerative disc disease and degenerative arthritis with spondylolisthesis and IVDS lumbar spine for the period beginning May 9, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5243 (2016).

3.  The Veteran is entitled to a separate rating for right lower extremity radiculopathy of 10 percent, but no higher, effective May 9, 2011.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, DC 8520 (2016).

4.  A rating of 20 percent, but no higher, is warranted for the Veteran's right upper extremity radiculopathy for the period prior to May 9, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.124a, DC 8710 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the Board's September 2015 remand, the Veteran was notified by letter dated January 2017 that he was scheduled for a Board hearing at the Los Angeles RO on March 6, 2017.  The notice was sent to the address the Veteran provided on a change of address form submitted in September 2016.  The Veteran failed to report for the scheduled hearing, and the issue was returned to the Board. 

II.  Higher Evaluations and Rating Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3.

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidsonv. Shinseki, 581 F.3d 1313,1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).


A.  Lumbar Spine Arthropathy

The Veteran's lumbar spine arthropathy has been evaluated under 38 C.F.R. § 4.71a, DC 5237.  A 20 percent rating is effective for the period prior to May 9, 2011.

Disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, DC 5235-5242.  Under DC 5237, a 20 percent disability evaluation is warranted for disability of the thoracolumbar spine resulting in forward flexion greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar  spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation applies if there is forward flexion of the thoracolumbar spine less than 30 degrees; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.

There are several notes set out after the diagnostic criteria.  Associated objective neurologic abnormalities are to be rated separately under an appropriate Code and unfavorable ankylosis is defined for VA compensation purposes.  Unfavorable ankylosis is a condition in which the entire cervical spine is fixed in flexion or extension and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Codes 5235-5243.

The Veteran submitted a claim for an increased rating for his lumbar spine arthropathy on March 17, 2006.  Medical treatment records from the California Department of Corrections dated April 2006 contain a Magnetic Resonance Imaging (MRI) of the Veteran's lumbar spine.  The findings provide that there was mild narrowing of the L4-5 intervertebral disc, intervertebral disc desiccation, and small osteophytes, which are findings consistent with degenerative disc disease.  A minimal posterior disc bulge was noted at the L1-2 level; however, there was no evidence of spinal stenosis.  Minimal right and left posterolateral disc bulges were noted at the L2-3 level with no evidence of spinal stenosis.  A mild posterior disc bulge was visualized at the L3-4 level with no evidence of spinal stenosis.  A posterior disc bulge was present at the L4-5 level with no evidence of spinal stenosis.  The impression was degenerative disc disease and degenerative joint disease, with no significant posterior disc protrusions, spinal stenosis, or impingement of lumbar nerve roots.

In May 2006 the Veteran underwent a neurology consultation.  The Veteran incorrectly stated that he had never had an MRI of his lumbar spine.  A physical examination of the Veteran's spine provided that there was no tenderness over the cerebral process of the lumbosacral spine.  The physician diagnosed the Veteran with low back pain that was increasingly severe with increasing difficulty walking to the point where he has gait instability, marked fatigue and tiredness when walking.  The physician further provided that he felt it was necessary to further examine the lumbar spine through MRI and believed he had lumbar spine canal stenosis.  The examiner provided an addendum to this assessment, however, stating that the Veteran was not truthful regarding his previous MRI.  The physician obtained the MRI and remarked that the only significant findings were the L4-5 openings.  In light of these findings, and other concurrent statements made by the Veteran, the physician opined that there was no spinal stenosis and that most of the Veteran's symptoms were "probably due to his cervical myelopathy and no further work-up is indicated for his lumbosacral spine."

Medical records obtained from the California Department of Corrections show ongoing complaints of lower back pain from June 2006 to September 2006.  In a statement submitted in November 2006, the Veteran provided that since he was discharged from service he has experienced lower back pain.

The Veteran underwent a VA examination for his spine in December 2006.  The range of motion testing of the lumbar spine region document that extension was within normal limits, forward flexion was limited to 60 degrees, and lateral flexion was within normal limits.  The impression the examiner provided was arthropathy of the lumbar spine.  The Veteran indicated subjective discomfort levels described as five out of 10; however, flare-up discomfort was described as eight out of 10.  The examiner also opined that the Veteran's lumbar spine contributed to some limitation in the Veteran's functional ability and that it was likely that repeated use could result in functional limitation to the lumbar spine.  Finally the examiner stated that "[w]eakened movements, excess fatigability and incoordination could be the result of pain resulting in typically a 20 [percent] diminishment of excursion, strength, speed or endurance."

In October 2007, the Veteran was admitted to a hospital while an inmate in the California Department of Corrections system, with a complaint of intractable back pain.  The impression by the admitting physician was chronic low back pain with recent exacerbation, a fall.  The Veteran had an MRI while in hospital which showed minimal disc bulges without any neuropathy or spinal cord compression.

In June 2008 while the Veteran was hospitalized due to chest pains, it was noted that he was not able to be subjected to the basic treadmill test because of his back problems.

In September 2008, the Veteran underwent a private MRI of his lumbar spine.  The physician analyzing the results of the MRI stated that the images suggested desiccation of the disc material and narrowing of the disc at the L1-L2 and L4-L5 range.  At L3, Schnorl's nodes were seen at the superior and inferior endplates.  The impression provided by the physician was degenerative disc disease at L1-2 and L4-L5, hypertrophic arthritis at the face joints of all lumbar levels, and degenerative arthritis at the facet joints beginning at L4.

A private CT scan of the Veteran's lumbar spine was conducted in March 2009.  The preliminary report offered by the radiologist provided that there was "no evidence of an acute fracture or vertebral body compression" and "no spondylolysis or spondylolisthesis."  The radiologist also noted an absence of adjacent fluid collections or inflammatory changes.  Medical records provided by the California Department of Corrections up through April 2009 indicate ongoing back pain in the lumbar spine region. 

The Board finds that entitlement to a disability rating in excess of 20 percent for service-connected lumbar spine arthropathy for the period prior to May 9, 2011 is not warranted.  During the period prior to May 9, 2011 there has been no evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.

The Veteran's lumbar spine arthropathy is primarily manifested by pain and limitation in range of motion.  Extensive records through April 2009 from the Veteran's medical files while incarcerated document ongoing and continuous lower back pain with MRI's and CT scans that indicate degenerative changes to the lumbosacral vertebrae, and spinal stenosis was specifically ruled out.  However, there are no objective range of motion tests in these records.  The only range of motion tests were conducted in the VA examination in December 2006.  The examination provided normal range of motion in the lumbosacral spine apart from forward flexion, limited to 60 degrees.  While the Veteran described flare-ups in the pain he experienced, bringing it to a level of eight out of 10, there was no subjective evidence provided to indicate that the Veteran's range of motion was further limited during flare-ups.

Thus, even with consideration of pain, there is no evidence of flexion to 30 degrees or less or favorable ankylosis.  Thus, a rating in excess of 20 percent is not warranted.  An increased rating for the period prior to May 9, 2011 under DC 5243 is also not warranted because there is no evidence of incapacitating episodes as a result of IVDS in the lumbosacral spine.

B.  Lumbar degenerative disc disease and degenerative arthritis with spondylolisthesis and IVDS.

The Veteran's service-connected lumbar degenerative disc disease and degenerative arthritis with spondylolisthesis and IVDS has been evaluated under 38 C.F.R. § 4.71a, DC 5237.  A 60 percent rating is effective for the period beginning May 9, 2011.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula). Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

The Veteran's service-connected lumbar degenerative disc disease and degenerative arthritis with spondylolisthesis and IVDS is currently rated as 60 percent disabling.  As this is the maximum schedular rating for IVDS (DC 5243 IVDS Rating Formula), the Veteran would only be entitled to a rating in excess of 60 percent if the entire spine is unfavorably ankylosed (General Rating Formula).

The record does not reflect that the Veteran has advanced that his spine is fixed in flexion or extension.  Further all medical treatment records received by VA do not convey that the Veteran has ankylosis, favorable or unfavorable, of the spine.  The Veteran received a new VA spinal examination in December 2013.  The examination specifically found no evidence of ankylosis, favorable or unfavorable, in the spine.

The evidence shows that, for the entire rating period on appeal, the Veteran's service-connected degenerative disc disease and degenerative arthritis with spondylolisthesis and IVDS lumbar spine has not manifested as unfavorable ankylosis of the entire spine (General Rating Formula).  As discussed above, a schedular rating in excess of 60 percent would only be warranted upon a finding of unfavorable ankylosis of the entire spine (General Rating Formula).  For these reasons, no higher disability rating can be assigned for the Veteran's service-connected degenerative disc disease and degenerative arthritis with spondylolisthesis and IVDS lumbar spine.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243; DeLuca, 8 Vet. App. 202.  As the preponderance of the evidence is against the claim for an increased disability rating in excess of 60 percent for the service-connected degenerative disc disease and degenerative arthritis with spondylolisthesis and IVDS lumbar spine, the claim for an increased disability rating in excess of 60 percent for the service-connected degenerative disc disease and degenerative arthritis with spondylolisthesis and IVDS lumbar spine must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5243.

C.  Separate Compensable Rating for Right Lower Extremity Radiculopathy

Pursuant to Note One following the general rating formula for diseases and injuries of the spine, associated objective neurologic abnormalities are to be rated separately under an appropriate Code.  38 C.F.R. § 4.71, DCs 5235-5243, Note One.

The Board will rate the Veteran's right lower extremity radiculopathy, as discussed in detail below, under Diagnostic Code 8520.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

VA treatment records dated from September 2011 through December 2011 indicate that the Veteran presented with complaints of right leg numbness and that testing was conducted which ultimately provided a VA diagnosis of lumbar radiculopathy.  A February 2012 VA pain procedure note indicated a pre-operative and post-operative diagnosis of lumbar radiculopathy.

In December 2013 the Veteran underwent a VA examination for his lumbar spine.  The examination results contained a sensory examination which indicated decreased sensation in the lower leg, ankle, and foot on the right side.  The examination also confirmed the radiculopathy diagnosis and characterized the symptoms as manifesting with mild intermittent pain, mild paresthesis and/or dysesthesias, and mild numbness all on in the Veteran's right lower extremity.  Ultimately, the examiner characterized the severity of the Veteran's right lower extremity radiculopathy as mild. 

Based on the VA treatment records and VA examination results, the Board finds that the Veteran is entitled to a separate rating of 10 percent for mild right lower extremity radiculopathy.  

In a rating decision dated December 2014, the RO based its decisions to grant increases for the Veteran's lumbar spine disabilities in part on the December 2013 VA examination and assigned effective dates of May 9, 2011.  Therefore the Board will assign an effective date of May 9, 2011 for the separate rating for right lower extremity radiculopathy.
As stated above, a higher rating for the Veteran's right lower extremity radiculopathy under Diagnostic Code 8520 is not warranted unless there is evidence of moderate, moderately severe, or severe incomplete paralysis.  The remainder of the treatment records dated since the December 2013 VA examination do not support a higher rating for moderate neurological symptoms.  The Veteran has reported mainly ongoing numbness in his right lower extremity, and such symptoms were taken into consideration by the VA examination of record when finding that his radiculopathy was mild in degree.

D.  Right upper extremity radiculopathy prior to May 9, 2011

As stated above, the Veteran's claim has been recharacterized to be one for right upper extremity radiculopathy and will be evaluated under 38 C.F.R. § 4.71a, DC 8710.  

DC 8710 considers the upper radicular group.  The Veteran is right-handed; thus, this extremity is his major extremity.

DC 8510 provides the rating criteria for paralysis of upper radicular group. Complete paralysis of the nerve is rated as 70 percent disabling for the major arm, and as 60 percent disabling for the minor arm.  Disability ratings of 20 percent, 30 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, for the minor arm.  38 C.F.R. § 4.124a, DCs 8510. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  Note preceding DC 8510.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 C.F.R. §§ 4.2, 4.6. 

The Veteran submitted a claim for an increased rating for his cervical spine arthropathy with radiculopathy on March 17, 2006.  

November 2005 records from the California Department of Corrections indicate that the Veteran was admitted to Mercy Hospital with cervical radiculopathy.  A physical examination was consistent with bilateral peripheral neuropathy to the upper extremities with decreased sensation to the fingertips.  In November 2005, the Veteran underwent neck surgery at Mercy Hospital.  The preoperative diagnosis included cervical polyradiculopathy but the postoperative diagnosis was devoid of any radicular issues.

January 2006 treatment records indicate that the Veteran was experiencing right upper extremity weakness.  February 2006 discharge records from Sierra Vista Regional Medical Center include a diagnosis of "right upper extremity neuropathy, longstanding, and related 2-cervical radiculopathy by history."  A physical examination provided that neurologic evaluations that indicated slightly weak grip in the right upper extremity and some right upper extremity drift, corrected by the Veteran.  The physician recommended neurologic checks because the findings were "inconsistent" with other providers.

An April 2006 health care services request form provided by the California Department of Corrections indicated that the Veteran requested health care services due to pain and "no feeling" in his right arm.

A May 2006 Neurology Consultation provided by the California Department of Corrections includes a physical examination of the cervical spine and upper extremities following a cervical discectomy and fusion surgery.  Upper extremity strength was normal but the physician noted that there was a lot of "give way weakness" in the Veteran's upper extremities.  The physical examination revealed that the upper extremities were normal with brisk reflexes.  Hoffman's test results were described as questionable.

June 2006 physical therapy evaluations indicate that the Veteran reported his neck was feeling better following a surgery four months prior.  However, numbness was endorsed in the right upper extremity.  A June 2006 California Department of Corrections medical encounter for musculoskeletal complaints provide that the Veteran had endorsed numbness and tingling but did not indicate which extremities were affected.  In July 2006 the Veteran requested health care service from the California Department of Corrections stating that his upper left arm was getting some pain.  The Veteran was diagnosed with cervical myelopathy.  

In December 2006, the Veteran underwent a VA examination.  The Veteran reported that he had decreased use of his right arm due to damage to the nerves in his right arm by a disc in his neck.  The Veteran described weakness and numbing in his right hand, and that he has dropped things, but denied tingling.

A September 2008 health care services request form from the California Department of Corrections indicates that the Veteran provided that the feeling in his right arm had "gotten worse."

A March 2009 musculoskeletal complaint encounter form from the California Department of Corrections indicated that the Veteran endorses numbness in his right arm and hand. 

September 2011 VA medical treatment records indicate that the Veteran reported decreased sensation in his right arm since 2007.  November 2011 VA physical medicine rehabilitation consultation records contained an electrodiagnostic study.  The findings indicate that there was evidence of chronic right C6 denervation, which was consistent with chronic right C6 radiculopathy.

The Board finds that the Veteran is entitled to a rating of 20 percent, but no higher, for the period prior to May 9, 2011 for right upper extremity radiculopathy.  

The Veteran's records, mostly provided by the California Department of Corrections, identify that in 2005 the Veteran was experiencing symptoms of right upper extremity radiculopathy that appeared to stop following a neck surgery.  However, the lay and medical evidence of record from 2006 to 2011 indicates multiple instances of subjective and objective complaints of loss of feeling, numbness, and weakness in the right arm and hand.  The Veteran is competent to report what he experiences.  See Layno, 6 Vet. App. at 470.

The RO, in its original rating decision, has acknowledged that the Veteran's disability picture for the period prior to May 9, 2011 included radiculopathy, but declined to provide a compensable rating.  The Board, however, finds that the Veteran's disability picture for right upper extremity radiculopathy during that period more closely approximates a mild characterization.  Specifically, the Veteran's reports that right arm and hand numbness and weakness resulted in instances of dropping items, weakened grip, and right upper extremity drifting.  The Board finds that this disability picture presents radiculopathy symptoms that manifest as predominantly wholly sensory.

The extent and severity of the Veteran's right upper extremity radiculopathy prior to May 9, 2011 did not manifest with moderate or severe incomplete paralysis or complete paralysis.  The inconsistent reporting and manifestation of the Veteran's radiculopathy symptoms more closely approximate a mild characterization and corresponding disability rating of 20 percent.  


ORDER

Entitlement to a disability rating in excess of 20 percent for service-connected lumbar spine arthropathy prior to May 9, 2011 is denied.

Entitlement to a disability rating in excess of 60 percent for service-connected degenerative disc disease and degenerative arthritis with spondylolisthesis and IVDS lumbar spine from May 9, 2011 is denied.

Entitlement to a separate disability rating of 20 percent, but no higher, for right lower extremity radiculopathy with an effective date of May 9, 2011 is granted. 

Entitlement to a disability rating of 20 percent, but no higher, for right upper extremity radiculopathy, secondary to service-connected degenerative cervical spine for the period prior to May 9, 2011 is granted.


REMAND

I.  Depression

The Veteran to date has not had a VA compensation and pension examination for his service connection for depression claim.  The medical evidence of record in this case reflects ongoing mental health treatment for depression and multiple diagnoses and acknowledgement of depression, including by VA physicians. 

More specifically, no examination has been afforded regarding whether the Veteran's depression is etiologically related to his service-connected lumbar and/or cervical disabilities.  The Veteran has maintained, since submitting a statement in November 2006, that he was depressed due to the conditions he was experiencing in his back.  Since that time, the Veteran has had service-connected lumbar and cervical spine disabilities increased to compensable levels.  As such, the issue of entitlement to service connection for depression, to include as secondary to his service-connected back disabilities, is remanded for the Veteran to be afforded a VA medical examination.  38 C.F.R. § 3.159.

II.  Cervical Spine and Cervical Right Upper Extremity Radiculopathy

The Veteran has two remaining claims for increased ratings relating to his cervical spine.  The most recent VA examination of record is dated December 2013, making it almost four years old.  The medical treatment records associated with the Veteran's claims file since that time do not contain any further evidence of range of motion testing of the cervical spine, characterizations or opinions on the current level of radiculopathy associated with the cervical spine, or number and frequency of incapacitating episodes due to cervical IVDS.  Since the previous examination is now almost four years old, and as a remand is necessary, the Veteran should be afforded a new examination to determine the current severity of these disabilities. 

III.  Outstanding Records

The record reflects that the Veteran may have been incarcerated on or around May 2, 2015.  As of August 31, 2017 VA has made attempts to verify any period of incarceration.  The record also reflects that the Veteran was receiving ongoing treatment from the VA.  On remand, attempts must be made to obtain any outstanding medical records, to include from the California Department of Corrections and the VA since December 2013. 

Accordingly, the case is REMANDED for the following action:

1.  If, and only if, the Veteran's incarceration on or around May 2, 2015 is verified, attempt to obtain and associate with the claims folder any medical records from the California Department of Corrections for the Veteran,  following the receipt of any necessary authorizations from the Veteran.

2.  Obtain and associate with the claims file VA treatment records regarding the Veteran dated since December 2013.

3.  After completion of Steps 1 and 2, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed depression.  The claims file and copies of any additional pertinent records should be made available to the examiner for review.

Based on the examination and review of the record, the examiner should answer the following questions:

a.  Whether it is at least as likely as not (i.e., probability of approximately 50 percent), that any currently diagnosed depression is related to service?

b.  If not, is it at least as likely as not (i.e., probability of approximately 50 percent), that any currently diagnosed depression is caused by the Veteran's service-connected lumbar and cervical spine disabilities?

c.  If not, is it at least as likely not (i.e., probability of approximately 50 percent), that any currently diagnosed depression is aggravated by the Veteran's service-connected lumbar and cervical spine disabilities?

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, schedule the Veteran for an appropriate examination to determine the current severity of his cervical spine disabilities.  The claims file and copies of all pertinent records should be made available to the examiner for review.  All indicated testing should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the cervical spine disabilities, including the associated radiculopathy.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should consider any reports of flare-ups and portray any related functional loss in terms of additional range of motion loss.  If the examiner is unable to do so, the examiner should indicate why.  The examiner must also determine any neurological manifestations and symptoms related to the cervical spine disability.  

5.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


